Name: Council Regulation (EC, Euratom) No 1749/2002 of 30 September 2002 amending Regulation (Euratom, ECSC, EEC) No 549/69 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second subparagraph of Article 13 and Article 14 of the Protocol on the Privileges and Immunities of the Communities apply
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service;  European Union law
 Date Published: nan

 Avis juridique important|32002R1749Council Regulation (EC, Euratom) No 1749/2002 of 30 September 2002 amending Regulation (Euratom, ECSC, EEC) No 549/69 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second subparagraph of Article 13 and Article 14 of the Protocol on the Privileges and Immunities of the Communities apply Official Journal L 264 , 02/10/2002 P. 0013 - 0014Council Regulation (EC, Euratom) No 1749/2002of 30 September 2002amending Regulation (Euratom, ECSC, EEC) No 549/69 determining the categories of officials and other servants of the European Communities to whom the provisions of Article 12, the second subparagraph of Article 13 and Article 14 of the Protocol on the Privileges and Immunities of the Communities applyTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 291 thereof,Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Articles 16 and 22 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Court of Justice(3),Having regard to the opinion of the Court of Auditors(4),Whereas:(1) Regulation (Euratom, ECSC, EEC) No 549/69(5), as last amended by Regulation (EC, ECSC, Euratom) No 2459/98(6), should be amended to take account of Council Regulation (EC, Euratom) No 1746/2002 of 30 September 2002 introducing, in the context of the reform of the Commission, special measures to terminate the service of officials of the European Communities appointed to an established post in the Commission of the European Communities(7).(2) Regulation (Euratom, ECSC, EEC) No 549/69, as last amended by Regulation (EC, ECSC, Euratom) No 2459/98, should be amended to take account of Council Regulation (EC, Euratom) No 1747/2002 of 30 September 2002 introducing, in the context of the modernisation of the institution, special measures to terminate the service of officials of the European Communities appointed to an established post in the Council of the European Union(8).(3) Regulation (Euratom, ECSC, EEC) No 549/69, as last amended by Regulation (EC, ECSC, Euratom) No 2459/98, should be amended to take account of Council Regulation (EC, Euratom) No 1748/2002 of 30 September 2002 introducing, in the context of the modernisation of the institution, special measures to terminate the service of officials appointed to an established post in the European Parliament and temporary staff working in the Political Groups of the European Parliament(9),HAS ADOPTED THIS REGULATION:Article 1The following points (p), (q) and (r) shall be added to Article 2 of Regulation (Euratom, ECSC, EEC) No 549/69: "(p) those entitled to the allowance provided for in the event of termination of service under Article 4 of Regulation (EC, Euratom) No 1746/2002;(q) those entitled to the allowance provided for in the event of termination of service under Article 4 of Regulation (EC, Euratom) No 1747/2002;(r) those entitled to the allowance provided for in the event of termination of service under Article 4 of Regulation (EC, Euratom) No 1748/2002."Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall apply with regard to each of the points added from the respective date of entry into force of each Regulation referred to in Article 1.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 September 2002.For the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ C 81, 21.3.2000, p. 1.(2) Opinion delivered on 24 September 2002.(3) Opinion delivered on 15 May 2002.(4) OJ C 225, 20.9.2002, p. 1.(5) OJ L 74, 27.3.1969, p. 1.(6) OJ L 307, 17.11.1998, p. 3.(7) See page 1 of this Official Journal.(8) See page 5 of this Official Journal.(9) See page 9 of this Official Journal.